Citation Nr: 0905894	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-27 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.
 

ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel










INTRODUCTION

The Veteran had active duty service from May 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The Veteran has a combined rating of 90 percent for the 
following service connected disabilities: 40 percent 
peripheral artery disease, left lower extremity, 40 percent 
peripheral artery disease, right lower extremity, 30 percent 
coronary artery disease, 30 percent kidney disease and 
hypertension secondary to diabetes mellitus, 20 percent 
diabetes mellitus, Type II.


CONCLUSION OF LAW

The criteria for establishing TDIU are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.1-4.16, 4.18 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005). The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The Veteran seeks a total disability rating based on 
individual unemployability. After resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
evidence approximates findings showing that the Veteran is 
not physically capable of gainful employment due to his 
service connected disabilities. Therefore, a total disability 
rating based on individual unemployability is granted.

All Veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16(a). 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.


The fact that a Veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Currently, the Veteran has the following service connected 
disabilities: 40 percent peripheral artery disease, left 
lower extremity, 40 percent peripheral artery disease, right 
lower extremity, 30 percent kidney disease and hypertension 
secondary to diabetes mellitus, 30 percent coronary artery 
disease, and 20 percent diabetes mellitus, Type II. This 
results in a combined rating of 90 percent. Thus, the Veteran 
meets the 38 C.F.R. § 4.16(a) criteria of having two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher, and the Board will consider the claim under this 
criteria.

The Veteran submitted a July 2005 statement as part of a 
Social Security Administration (SSA) Questionnaire detailing 
the restrictions on his activities of daily living due to his 
disabilities. The Veteran reported that he cannot leave his 
house alone due to symptoms of dizziness and abrupt loss of 
consciousness due to his diabetic condition. He cannot walk 
more than 200 meters before needing rest. 

SSA records show that the Veteran has been in receipt of SSA 
disability benefits since December 2004 for angina pectoris 
without ischemic heart disease as a primary diagnosis and 
affective disorders as a secondary diagnosis. While the SSA 
has found the Veteran to be disabled within the meaning of 
its applicable law, these findings are relevant, but not 
necessarily binding on VA. Holland v. Brown, 6 Vet. App. 443 
(1994).

VA treatment records from June 2005 references complaints of 
dizziness, daily headaches, and involuntary hand tremors. 
Private medical records, dated August 2005, show that the 
Veteran had moderate diffuse calcification throughout both 
legs. The Veteran underwent a surgical procedure in July 2006 
to insert a heart stent, as reflected in the Florida Hospital 
post-catheterization instructions.  

VA cardiac examination report from January 2007 reflects a 
diagnosis of coronary artery disease and hypertensive heart 
disease. The examiner found that the Veteran's heart disease 
had moderate effects on his activities of daily living. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
specifically to ascertain whether the disability resulting 
from the Veteran's service-connected arterial disorders, 
hypertension, and coronary artery disease can be separated 
from the disorder underlying the basis of the Social Security 
Administration award. However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

With the benefit of the doubt resolved in the Veteran's 
favor, the Board finds that the Veteran's service connected 
disabilities leave him physically incapable of gainful 
employment. The Veteran reports being homebound due to 
syncope episodes. Also, his service connected heart disorders 
preclude moderate physical exertion. The Board finds the 
physical limitations due to service connected disabilities, 
primarily syncope episodes and coronary artery disease, 
preclude gainful employment. Since the evidence shows that 
the Veteran is not physically capable of gainful employment, 
the Veteran's claim for TDIU is granted. 38 C.F.R. § 4.16(a); 
Van Hoose, supra.





ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
statutes and regulations governing the payments of monetary 
awards.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


